Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Porikli et al. (US 20040239762 A1, hereinafter “Porikli”)
Lim et al. (US 20180322366 A1, hereinafter “Lim”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Lim and Porikli which are considered the closest prior arts fail to teach: 
generating a current output image representation of a current output image, wherein the pixel — color channel pairs in the output image are divided into query blocks each comprising a plurality of pixel — color channel pairs, wherein each query block is associated with a respective memory block that includes the pixel — color channel pairs in the query block and a plurality of additional pixel — color channel pairs, and wherein the current output image includes already generated intensity values for pixel — color channel pairs that are (1) at generation order positions before the particular generation order position in the generation order and (ii) in a memory block that is associated with a query block that includes the pixel — color channel pair at the particular generation order position; and
receive an input for each pixel — color channel pair that is (i) at a generation order position before the particular generation order position in the generation order and (ii) that is in a memory block that is associated with a query block that includes the pixel — color channel pair 

/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 8, 2022